Citation Nr: 1029649	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  08-09 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for a condition manifested 
by numb fingers.

2.  Entitlement to initial ratings for the service-connected 
bilateral hearing loss in excess of 10 percent prior to January 
16, 2010 and in excess of 20 percent thereafter. 




REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty form November 1951 to August 
1953.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision by the RO that 
denied service connection for numb fingers and granted service 
connection for bilateral hearing loss and assigned a rating of 10 
percent, effective on June 18, 2007.

In September 2009, the Veteran testified at a hearing held at the 
RO before the undersigned.  A transcript of this hearing is 
associated with the claims file.

In November 2009, the Board remanded the case for additional 
development of the record.  

In a March 2010 rating decision, the RO increased the rating for 
the service-connected bilateral hearing loss was increased to 20 
percent, effective on January 16, 2010.  

Since the Veteran has not expressed satisfaction with the higher 
rating, and such rating is less than the maximum under the 
applicable criteria, the matter remains on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran currently is shown to have laceration residuals 
involving the right index, middle and ring fingers with resulting 
sensory deficit that as likely as not are due to an injury 
suffered in service.

2.  Beginning on June 18, 2007, the service-connected bilateral 
hearing loss is shown to have been manifested by an exceptional 
pattern of hearing loss at Level V in the right ear and no worse 
than Level IV hearing loss on the left ear.

3.  Beginning on April 8, 2008, the Veteran is first shown to 
have claimed increased hearing problems that more nearly 
approximated a disability picture manifested by an exceptional 
pattern of hearing loss at Level V in each ear.


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by laceration residuals of the index, 
middle and ring fingers of the right hand with sensory deficit is 
due to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected bilateral hearing 
loss percent beginning on June 18, 2007 are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 
4.85, 4.86 including Diagnostic Code 6100 (2009).

3.  The criteria for the assignment of a 20 percent rating, but 
not higher for the service-connected bilateral hearing loss 
beginning on April 8, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 4.85, 4.86 
including Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of VCAA is not required at this 
time.

As the October 2007 rating decision on appeal granted service 
connection for bilateral hearing loss, and assigned a disability 
rating and effective date for the award, statutory notice had 
served its purpose, and its application was no longer required.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The question of whether a further VCAA letter for such 
"downstream" issues is required was also addressed by the VA 
Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003).  

In this opinion, the General Counsel held that, in such 
circumstances, a Statement of the Case (SOC) was required in 
cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) 
did not require separate notice of the information and evidence 
necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in January 2008 and 
notice on the downstream issue was also provided in November 2008 
correspondence.  The claimant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to either 
of these "downstream elements."  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  

The service treatment records are not associated with his claims 
file, but VA has obtained all pertinent/identified records that 
could be obtained.  The RO arranged for VA examinations that are 
deemed to be adequate for rating purposes.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  VA's duty to assist is met.   


Service Connection

The applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In general, to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The record indicates that the Veteran's service treatment records 
are unavailable due to fire related loss at the National 
Personnel Records Center.

There is a heightened obligation to explain findings and to 
carefully consider the benefit-of-the-doubt rule in cases where 
service records are presumed destroyed while in custody of the 
government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); 
Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  

The case law does not lower the legal standard for proving a case 
of service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to a veteran.  Russo v. Brown, 9 
Vet. App. 46 (1996).  

The Veteran contends that numbness in his right index, middle, 
and ring fingers are related to a laceration-type injury 
sustained during his period of active service.

In September 2009, the Veteran testified that, while in service, 
he helped load a heavy drum on a truck.  The bottom of the drum 
was jagged and cut into his right index, middle and ring fingers.  
He was treated and put on light duty for a couple of weeks.  
Although his fingers healed, he began to notice intermittent 
numbness and coldness a few months later.  

The Veteran is competent to report about factual matters about 
which he had firsthand knowledge, including experiencing pain 
during service, reporting to sick call, and undergoing treatment.  
See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also, 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); Jandreau v. 
Nicholson, 492 F.3d. 1372 (2007))

Further, the Veteran has consistently reported that he cut his 
fingers in service.  The Board finds no basis to determine that 
the circumstances surrounding the injury as described by the 
Veteran are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 
308 (2007) (Observing that "[o]nce evidence is determined to be 
competent, the Board must determine whether such evidence is also 
credible.").

As the Veteran's testimony regarding his injury in service is 
credible, the Board must next consider whether the Veteran has a 
current disability related to such injury.  The Veteran's 
credible hearing testimony is the best evidence as to what 
happened during service in this case.  

A November 2007 medical record notes the Veteran complaints of 
numbness of fingers of the right hand and one finger on the left 
hand.  He reported having cut his fingers in service.  The 
assessment was that of nerve damage from an old cut vs. 
sympathetic dystrophy of the hands.

On January 2010 VA examination, the claims file was reviewed and 
pertinent aspects of the Veteran's medical history were noted.  
The diagnosis was that of right hand status post laceration 2nd, 
3rd, and 4th fingertips with sensory neural deficit.  

The VA physician opined that the finger numbness was most likely 
caused by or a result of the history of laceration of fingertips 
of index, long, and ring finger tips, with post-injury 
paresthesias and numbness.  

The VA examiner added that, while there was no written 
documentation about the finger injury, the Veteran related a 
history and continued symptoms from the time of the injury to 
after service and to the present.  

The neurologic findings of the affected areas were abnormal and 
involved cutaneous nerve branches of median and ulnar nerves 
without findings of more proximal nerve root injury/compression 
and without findings of peripheral vascular (arterial) deficit.  

Both the private and VA medical opinions support the Veteran's 
claim.  Further, the VA examiner provided a well reasoned 
rationale to support her opinion.  

Thus, in resolving all reasonable doubt in the Veteran's favor, 
service connection for right hand status post lacerations of 2nd, 
3rd, and 4th fingers with sensory deficit is warranted.


Increased Rating

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are potentially 
applicable, based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing his symptoms are competent 
evidence to the extent that he can describe what he experiences.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be viewed in conjunction with the objective 
medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability therefrom and 
coordination of rating with impairment of function will be 
expected in all instances.  38 C.F.R. § 4.21 (2009).

Where there is a question as to which of two evaluations apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

The analysis in the following decision is undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  In a claim for an 
increased rating, "staged" ratings may be warranted if the claim 
involves the initial rating assigned with a grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal is from the initial rating assigned with the grant of 
service connection, "staged" ratings are for consideration and 
have been assigned by the RO.

The Rating Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, based on testing (by a state-licensed 
audiologist) including puretone thresholds and speech 
discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  

Where there is an exceptional pattern of hearing impairment (as 
defined in 38 C.F.R. § 4.86) the rating may be based solely on 
puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  

One exceptional pattern of hearing impairment occurs when the 
puretone thresholds in each of the four frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) are 55 decibels or greater. 

Another occurs when the puretone threshold at 1000 hertz is 30 
decibels or less, and the threshold at 2000 hertz is 70 decibels 
or more.  See 38 C.F.R. § 4.86(a)(b). 

Table VII is used to determine the rating to be assigned by 
combining the Roman numeral designations for hearing impairment 
of each ear.


Beginning on June 18, 2007 

On September 2007 VA examination, the audiologist noted that the 
Veteran reported his greatest hearing difficulty was during 
dialogue in movies and on television.  Audiometry revealed the 
puretone thresholds were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
75
70
70
LEFT
N/A
15
65
70
65

The average puretone threshold was 56 in the right ear and 54 in 
the left ear.  The speech discrimination score, using the 
Maryland CNC test, was 84 percent in the right ear and 80 percent 
in the left ear.

The findings show the Veteran had an exception pattern of hearing 
loss in the right ear, but not the left ear.  See 38 C.F.R. § 
4.86.  Under Tables VI, the audiometry findings result in a 
numeric designation of IV for the left ear.  

Under Tables VI and VIA for the right ear, the results are the 
numeric designations of II and IV, respectively.  

Due to the special considerations of 38 C.F.R. § 4.86(b), the 
roman numeral of IV designated for the right ear is elevated to 
the next higher level, which in this case is V.  

Applying the numeric designations of IV (left) and V (right) to 
Table VII show that a 10 percent rating is warranted.  
Consequently, a higher rating during this period is not 
warranted.

The assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

In this case, based upon the audiological examination results of 
record, the Veteran's hearing loss is simply not of sufficient 
severity to warrant a higher rating.


Prior to January 16, 2010 and higher than 20 percent

On January 2010 VA examination, the audiologist noted that the 
Veteran reported his greatest hearing difficulty was during 
conversational level speech, especially with women or children, 
and dialogue on the television.  Audiometry revealed the puretone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
75
75
70
LEFT
N/A
15
70
75
65

The average puretone threshold was 59 in the right ear and 56 in 
the left ear.  The speech discrimination score, using the 
Maryland CNC test, was 86 percent in the right ear and 82 percent 
in the left ear.

The findings show the Veteran had an exception pattern of hearing 
loss in both ears.  See 38 C.F.R. § 4.86.  Under Tables VI, the 
audiometry findings result in numeric designations of III for the 
right ear and IV for the left ear.  

Since both ears qualify as exceptional patterns of hearing 
impairment, Tables VIa may be applied to both ears.  Under this 
table, the numeric designation for each ear is IV and, therefore, 
elevated to the next higher level of V.

Applying the numeric designations of V and V to Table VII show a 
20 percent rating is warranted.  Consequently, an increased 
rating in excess of 20 percent at any time during this period is 
not assignable.

However, on this record, the Board finds that the Veteran first 
voice assertions of increased hearing disability when he filed 
his Substantive Appeal on April 8, 2008.  He repeated these 
assertions as part of his hearing testimony in September 2009, 
and an exception pattern of hearing impairment was initially 
noted in each ear on VA examination performed in January 2010.  

In resolving all reasonable doubt in the Veteran's favor, the 
Board finds the credible lay assertion received on April 8, 2008 
to constitute the first competent evidence of a disability 
picture that more nearly approximated that of Level V hearing 
impairment in each ear.  

Hence, on this record, the higher rating of 20 percent, but no 
more is assignable beginning on April 8, 2008.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  The Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular rating is warranted.  

Specifically, the Court noted that, "unlike the rating schedule 
for hearing loss, 3.321(b) does not rely exclusively on objective 
test results to determine whether a referral for an extra-
schedular rating is warranted.  The Secretary's policy [requiring 
VA audiologists to describe the effect of a hearing disability on 
a Veteran's occupational functioning and daily activities] 
facilitates such determinations by requiring VA audiologists to 
provide information in anticipation of its possible application." 
Id.

In this regard, the examination reports of record note that the 
Veteran has difficulty with conversation level speech, 
particularly with women and children, and in following dialogue 
in movies and on the television.  There examiner also noted that 
the Veteran was not working.  The Veteran also has not presented 
any competent evidence to show any degree of industrial 
inadaptability beyond that addressed by the established criteria 
for compensating service-connected disability. 

The Board must consider whether referral for an extraschedular 
rating is warranted under 38 C.F.R. § 3.321(b)(1).  The Veteran 
has not asserted, and there is no other evidence, that bilateral 
hearing loss has caused marked interference with employment or 
frequent hospitalization.  

Further, after comparing the symptoms of hearing loss with the 
schedular criteria (as discussed), the Board finds that there are 
no aspects of the disability that are not encompassed by the 
schedular criteria.  Here, in fact, the Veteran's complaints are 
anticipated by established rating standards to the extent that 
his service-connected disability currently is evaluated as an 
exceptional pattern of hearing impairment in each ear.  
Accordingly, on this record, those criteria are not inadequate 
and the criteria for submission for assignment of an 
extraschedular rating for this disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In short, the preponderance of the evidence shows that the 
service-connected bilateral hearing loss warrants a rating no 
higher than 10 percent beginning on June 18, 2007 and no higher 
than 20 percent beginning on April 8, 2008. 


ORDER

Service connection for the residuals of lacerations of the right 
index, middle and ring fingers with sensory deficit is granted.

An increased rating in excess of 10 percent for the service-
connected bilateral hearing loss beginning on June 18, 2007 is 
denied.  

An increased rating of 20 percent, but not higher for the 
service-connected bilateral hearing loss beginning on April 8, 
2008 is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


